  Case 8:19-cv-00803-VMC-AEP Document 146 Filed 07/03/19 Page 1 of 1 PageID 734



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                       CLERK’S MINUTES

 CASE NO.: 8:19-cv-803-T-33AEP                               DATE:      July 3, 2019

 HONORABLE           VIRGINIA        M.     HERNANDEZ
 COVINGTON
 UNITED STATES OF AMERICA                                    PLAINTIFF COUNSEL
                                                             Carolyn Tapie
        Plaintiff,                                           Sean Keefe
                                                             Anita Cream
                                                             Kristin Fiore
 v.
                                                             DEFENDANT COUNSEL
 REGENCY, INC., et al.                                       Eduardo Suarez
                                                             Robert Williams
        Defendants                                           Dorothy DiFiore
                                                             Matthieu Goddeyne
                                                             Rachel Zysk (Telephone)
                                                             Bjorn Brunvand (Telephone)
                                                             Anthony Vitale (Telephone)
                                                             Dennis Carletta (Telephone)
                                                             Sean Ellsworth (Telephone)
 COURT REPORTER: Scott Gamertsfelder                         DEPUTY              Tamecika Lee
                                                             CLERK:
                                                             COURTROOM:          14B
 TIME: 1:27 PM - 2:14 PM
 TOTAL: 47 minutes


PROCEEDINGS:         STATUS CONFERENCE

The Court GRANTED the Government's consent motion to voluntarily dismiss Defendant Aaron
Williamsky is granted. (Doc. 136). Mr. Williamsky is dismissed from this matter without prejudice.

The Court GRANTED the Motion to Withdraw as Attorney (Doc. 104).

The Court GRANTED Motion to Stay (Doc. 114). The case is stayed and administratively closed
until January 6, 2020.
